DETAILED ACTION
This is a first action on the merits addressing the disclosure provided 25 January 2017.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 2 are pending and examined.

Drawings
The drawings submitted 08 March 2017, are not entered as they are not properly labeled “Replacement Sheet” as required.  See 37 CFR 1.84 and MPEP 608.02.  As a result, the drawings under consideration are those submitted 25 January 2017.  Upon cursory review, the figures appear to not meet the required margins, and they appear to be shop drawings as opposed to conforming to the requirements set forth in the above listed authority.    

The drawings dated 25 January 2017, are objected to because the drawings contain stray marks (e.g., Fig. 2 has stray specs around the page) and are not free of stray markings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Below is a reproduction of applicant’s claims with the examiner’s comments in bold italics.

Claim 1: A Template for installing tile comprising of: 
a bendable plastic overlay;  
a plurality of colored lines printed on said overlay wherein said lines are configured to substantially replicate the actual size (lacks antecedent basis; e.g., “an actual size” would be appropriate) of tiles (indefinite as to the metes and bounds of what constitutes an “actual size” as this is a term that is not constant) and the width of the grout areas (lacks antecedent basis; e.g., “a grout area” would be appropriate) adjacent to said tiles; 
ruler measurements along the plurality of lines to provide exact measurements for end tiles which need to be cut (indefinite as to the metes and bounds of what “need to be cut” represents) without having to use a measuring tape (indefinite as to how a measuring tape interrelates with the invention as claimed); and 
holes (lacks antecedent basis; e.g., “a plurality of holes”) in the plastic overlay to allow the tile glue (lacks antecedent basis) to adhere directly to the overlay and directly to the subfloor (lacks antecedent basis).

Claim 2: A method for installing tile comprising: 
applying a Plastic Template overlay comprising of a plurality of lines printed thereon wherein said lines are configured to substantially replicate the actual size of tiles and the width of grout areas adjacent to said tiles; (this point has issues similar to those previously addressed which will not be repeated here for brevity) 
adjusting the Template by reading the printed measurements (lacks antecedent basis and indefinite as to the metes and bounds of what this limitation represents) to ensure it (indefinite as to what “it” references; pronouns should not be used in place of the limitation names within the claims) is centered in the room (lacks antecedent basis) in which the tile is to be laid; securing the Template to the subfloor (subfloor lacks antecedent basis)
applying adhesive to the Template (once installing tiles) (the language in parentheses should not be in parentheses, but should be written as part of the claim, to further and permanently secure it (“it” is indefinite for reasons previously provided) to the subfloor and securing tile (lacks antecedent basis, so indefinite as to whether this is the same or different tile previously referenced) to said Template; and
installing grout between the lines of said tiles (indefinite because as written, the claimed relationship between the lines and tiles has not been established).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heister (U.S. Patent 6,834,438) in view of Carrillo (U.S. Patent 6,729,035) and Jones (U.S. Publication 2006/0005910).  Below is a reproduction of applicant’s claims with the examiner’s comments inserted throughout.
Claim 1: Heister discloses a Template for installing tile comprising of:
a bendable plastic overlay (Fig. 1, generally; see Col. 2, line 34 which notes the material is vinyl, which is a plastic material); 
a plurality of colored lines (6, 30, 32; any color meets the limitation “colored” using the broadest reasonable interpretation in light of applicant’s specification) printed on said overlay (“printed” is considered product-by-process, see further explanation below, and as a result, the final product as lines on the template) wherein said lines are configured to substantially replicate the actual size of tiles and the width of the grout areas adjacent to said tiles (see e.g., Fig. 2: 14).  
Heister does not disclose ruler measurements along the plurality of lines to provide exact measurements for end tiles which need to be cut without having to use a measuring tape. Carrillo teaches a similar system for tiling that incorporates ruler measurements (22).  It would have been obvious at the time of filing to a person having ordinary skill in the art to have the ruler measurements to permit measuring in place while permitting cutting at a separate location based on the measurements taken.   
Heister further does not disclose holes in the plastic overlay to allow the tile glue to adhere directly to the overlay and directly to the subfloor.  Jones teaches a permanent 
Regarding the language “printed” as interpreted as product-by-process, determination of patentability is based on the product itself.  See M.P.E.P. §2133.  The patentability of the product does not depend on its method of production.  If the product-by-process claim is the same as or obvious from a product of the same prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695 (Fed. Cir. 1985).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heister.  Below is a reproduction of applicant’s claims with the examiner’s comments inserted throughout.
Claim 2: Heister discloses a method for installing tile comprising: 
applying a Plastic Template overlay (Fig. 1: generally; (see Col. 2, line 34 which notes the material is vinyl, which is a plastic material) comprising of a plurality of lines (6, 30, 32) printed thereon (marking the lines is “printing” using the broadest reasonable interpretation in light of applicant’s specification) wherein said lines are configured to substantially replicate the actual size of tiles and the width of grout areas adjacent to said tiles (see e.g., Fig. 2: proximate 14); 
adjusting the Template by reading the printed measurements to ensure it is centered in the room in which the tile is to be laid (this would occur naturally by laying the template on the floor; see Fig. 2 where the template is in the installed position, which means it is adjusted to conform to the objects and size of the room); securing the Template to the subfloor (claim 2; (j)); 
securing tile to said Template (claim 2; (k)).
Heister does not specifically disclose applying adhesive to the Template (once installing tiles) to further and permanently secure it to the subfloor, however, it does disclose the template is “fixedly attached”.  The examiner takes Official notice that adhesives are well known in the art for securing 
	Heister further does not disclose installing grout between the lines of said tiles.  The examiner takes Official notice that grout is common in the installation of tile.  One having ordinary skill in the art would use grout to secure adjacent tile to each other and to the subfloor.

Miscellaneous
Applicant should respectfully note that any response should comply with MPEP §714 and 37 CFR §1.121.  The below hyperlink provides an example of making a proper response, and the examiner strongly suggests referencing it when preparing a response.  Should applicant desire a paper copy, please contact the examiner at the below telephone number and one will be provided.

http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

The examiner may be contacted at any time during prosecution at the below provided number to schedule an interview.  Please see MPEP 713 for information regarding this .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For similar systems, see Cable (U.S. Patent 2,852,932), Maltese (U.S. Patent 10,486,331) and Borusheski (U.S. Publication 2013/0327465).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055.  The examiner can normally be reached on M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649